NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

CORNELIO HERRERA-MARTINEZ,         )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D18-3256
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 6, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Michael F. Andrews,
Judge.



PER CURIAM.

             Affirmed. See Adaway v. State, 902 So. 2d 746 (Fla. 2005); Hughes v.

State, 22 So. 3d 132 (Fla. 2d DCA 2009); Steward v. State, 931 So. 2d 133 (Fla. 2d

DCA 2006); Shortridge v. State, 884 So. 2d 321 (Fla. 2d DCA 2004); Brown v. State,

827 So. 2d 1054 (Fla. 2d DCA 2002); Banaszak v. State, 579 So. 2d 867 (Fla. 2d DCA

1991); Sims v. State, 141 So. 3d 613 (Fla. 4th DCA 2014).



SILBERMAN, VILLANTI, and ATKINSON, JJ., Concur.